Citation Nr: 1711241	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to environmental hazards during Persian Gulf War service.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected left knee patellofemoral syndrome.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee patellofemoral syndrome

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected left knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, to include service in Southwest Asia theater of operations between August 20, 1990 and April 1, 1991.  He earned a Parachutist Badge among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and issued by the RO in San Juan, the Commonwealth of Puerto Rico.  The latter retains jurisdiction of the Veteran's case.  

The Veteran requested a hearing before the Board in his October 2010 Form 9.  However, in a statement dated in February 2011, the Veteran withdrew that request 

The case was remanded in May 2013, August 2013, September 2014 and July 2015 for further development.  The Board notes that the issue of entitlement to service connection for a low back disorder was granted following the 2015 Remand, and thus, that issue has been resolved and is no longer before the Board.


FINDINGS OF FACT

1.  The evidence is against a finding that a skin disorder had clinical onset in service or was otherwise due to service, to include exposure to environmental hazards in the Southwest Asia theater of operations.

2.  A bilateral ankle disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected left knee patellofemoral syndrome.

3.  A bilateral hip disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected left knee patellofemoral syndrome.

4.  A bilateral foot disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected left knee patellofemoral syndrome.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin disorder, to include as due to exposure to environmental hazards during Persian Gulf War service, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria to establish service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

3.  The criteria to establish service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

4.  The criteria to establish service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  Compliant notice pertaining to the claims decided herein was provided in a January 2009 letter and in various readjudications of the claims, to include an October 2010 statement of the case and May 2013, September 2013, February 2015 and April 2016 supplemental statements of the case.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and lay statements, along with VA examination reports and addendum medical opinions.  The Board notes reference to private treatment records dated in 1993 regarding initial treatment for a skin condition that were referenced by a VA examiner as having been provided by the Veteran.  These records do not appear in the claims file.  In October 2015, VA sent the Veteran a letter asking him to provide authorization for private records to be sought or to provide those records himself.  In an October 2015 statement in support of claim, the Veteran indicated all his treatment was at VA.  The Board finds that VA's duty to assist the Veteran to obtain records has been satisfied.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991). 

The Board notes also that the actions requested in the prior Board remands have been undertaken.  Specifically, VA examinations were ordered and numerous addendum opinions obtained.  Based on a careful review of the record, the Board finds that an additional remand is unnecessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998) and would not be of further assistance to the Veteran.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition, for certain chronic diseases, such arthritis (including degenerative joint disease (DJD)), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309. 

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).   For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including irritable bowel syndrome (IBS)).  See 38 C.F.R. § 3.317.

      Skin Disorder

The Veteran contends that his skin disorder is related to his service in Southwest Asia because following return from deployment, he started getting rashes on his skin.

In August 2009, along with his service connection claim, the Veteran submitted a statement from a private doctor, Dr. N.A.O., who indicated he had a skin rash and was on multiple topical medications with poor improvement.  She indicated that he started presenting this rash after his return from the Gulf War.  She stated that constant exposure to some allergen or toxin agents can change skin sensitivity making the skin more prone to developing skin allergies or dermatitis.  She requested the Veteran be evaluated carefully because it is more probable than not that his skin problem is service connected.

Given that Dr. N.A.O. did not provide a diagnosis or indication she had reviewed the Veteran's records, the Board remanded the claim for a VA examination in March 2013.  

In a May 2013 VA examination report, the examiner diagnosed nummular dermatitis.  The Veteran reported that during the years he had been suffering a recurrent erythematous pruritic skin rash.  He visited a private dermatologist who performed a skin biopsy and prescribed some topical creams with transient response.  By 2008, he was evaluated by another dermatologist who confirmed a diagnosis of nummular dermatitis.  At present, he complained of a recurrent, frequent, almost persistent erythematous, pruritic skin rash that occurred in axillas, inguinal areas, between gluteal areas and on the neck.  Following review of the claims file, the examiner opined that it was less likely than not the rash was incurred in or caused by service because on the Veteran's separation examination in June 1991, he indicated he was in good health, taking no medications and reported no skin disease.  The examiner reported review of private records provided by the Veteran and dated in December 1993 which showed the first documented complaint of pruritic skin rash.  The VA examiner found the gap of more than two years from service and the onset of skin rash preponderated against the claim for service connection.

In August 2013, the Board determined that the rationale provided by the May 2013 examiner failed to take into account the opinion from Dr. N.A.O. that exposure in Southwest Asia possibly precipitated the Veteran's skin problems.  The Board remanded the claim for an addendum opinion for an examiner to opine as to whether the skin disability at least as likely as not had its clinical onset during service or is related to any in-service disease, event, or injury, to include in-service exposure to allergens or toxic agents.  The examiner was also requested to address Dr. N.A.O's opinion.

In a September 2013 addendum, the VA examiner considered Dr. N.A.O's statement and found it unpersuasive because she did not provide a specific skin diagnosis or clear etiology.  The examiner noted that, although the cause of nummular dermatitis is generally unknown, there is usually a personal or family history of allergies or atopic dermatitis.  The examiner opined that if the cause for the Veteran's skin condition was in-service exposure to some allergen or toxic agent, then the rash would have been present and active during the exposure/time he was deployed.  Instead, there was a gap of more than two years between separation from service and onset of a skin rash.

In September 2014, the Board remanded the claim again for an additional opinion regarding whether any currently diagnosed skin disability is etiologically related to the Veteran's active service, to include environmental exposure during service in Southwest Asia during the Persian Gulf War.

In November 2014, a different VA examiner reviewed the claims file.  She indicated that nummular dermatitis is a diagnosable chronic illness with a partially explained etiology.  She noted the lack of complaints of skin disease while in service and that records did not show a chronic disability pattern regarding any skin disease during active military service or within a year after separation.  The examiner noted the letter from Dr. N.A.O. and that it appeared to rely on narrative taken from the Veteran.  The letter did not mention that service treatment records were reviewed and did not recognize that no skin complaints were made while the Veteran was in the service.  In addition, it did not appear Dr. N.A.O. performed a physical examination and there was no mention that the first complaint of a rash was more than 2 years after return from the Gulf War.  The examiner explained that nummular dermatitis lesions are initially noted upon exposure to several suspected causative agents which was not seen in this Veteran.  She indicated that if the Veteran had an environmental exposure related to his service in Southwest Asia, a complaint of skin rash would have been noted during his period of service.

Initially, the Board finds that because the Veteran has been diagnosed with nummular dermatitis, the Veteran's skin disorder does not qualify for consideration as a Gulf War undiagnosed illness since it is a diagnosed condition.  38 U.S.C.A. § 1117 (West 2014).  As such, presumptive service connection on that basis is not warranted.

Upon review of the conflicting medical opinions of record, the Board finds that the VA examination report that was based on a review of the claims file and a direct examination of the Veteran's skin together with the addendum opinions based on a complete review of the record are more probative than the opinion offered by Dr. N.A.O. who did not indicate review of the claims file or that she personally examined the Veteran.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229   (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, Dr. N.A.O. did not note the absence of complaints of or treatment for a skin rash at any point during service.

Overall, the preponderance of the evidence fails to demonstrate that the Veteran's skin condition had its clinical onset during service or that it is related to the Veteran's service in the Persian Gulf.  The disorder is a diagnosed condition which differing examiners concluded would have manifested during service had exposure to environmental hazards in Southwest Asia been the cause.  In addition, a general examination report dated in January 1992, within 6 months of separation from service, indicated no skin issues and that the Veteran had no known allergies.

The Board acknowledges the Veteran's belief that his skin condition should be service-connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his skin.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a skin rash or disorder requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether his skin condition was caused by or is otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  The Board finds any current assertion of a skin rash beginning during active service and continuing since that time to be lacking credibility in light of the Veteran's denial of skin concerns upon separation from service, the January 1992 general examination report that failed to chronicle a skin condition and the Veteran's indication to a VA examiner that he first sought treatment for a rash in 1993.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      Ankles, Hips & Feet

The Veteran contends that he has current disabilities in his bilateral ankles, hips and feet due to having performed multiple parachute jumps during service or that are secondary to his service-connected left knee patellofemoral syndrome.

In a statement submitted in August 2009 from Dr. N.A.O., it was noted that the Veteran had arthritis in both toes.  She noted he was an infantry parachutist realizing multiple jumps at short distances which put a lot of pressure and stress "in articulations at landing."  She opined that the arthritis in his toes was probably due to such duties in service.

In March 2013, the Board remanded the claims for VA examinations which took place in May 2013.  Upon examination, degenerative joint disease was diagnosed in the Veteran's bilateral hips, ankles and feet.  The examiner also identified bilateral ankle strain and bilateral hallux valgus.   The examiner opined that the conditions were less likely than not incurred in or caused by service because there was no evidence in the service records of any conditions of the hips, ankles or feet.

In August 2013, the Board determined that the rationale provided by the May 2013 examiner failed to take into account the service records, to include the DD-214, which demonstrated that the Veteran performed parachuting duties and earned a Parachutist Badge.  The Board remanded the claims for addendum opinions to specifically include consideration of the Veteran's in-service duties as a parachutist, whether arthritis was manifest in the initial post-service year and to address Dr. N.A.O's opinion.

In September 2013, the VA examiner explained that there were no diagnoses in service or within the first post-service year and that Dr. N.A.O.'s opinion was not based on a review of medical evidence and did not provide any formal diagnoses for ankle or hip conditions.

The RO sought an independent medical opinion from a Veterans Benefits Administration Medical Officer to consider the conflicting evidence of record.  

Regarding the hips and ankles, the examiner considered whether DJD was secondary to left knee patellofemoral syndrome.  The examiner stated that left sided patellofemoral syndrome was defined as a localized left anterior knee joint condition and that its etiology stemmed from the contact of the left posterior surface of the patella with the left anterior surface of the femur.  The examiner determined it was less likely than not that there was an anatomical or functional nexus between DJD in the hips or ankles and the left knee patellofemoral syndrome.  Regarding the toes, the examiner noted that radiographs dated in 2006 indicated a normal left foot and radiographs in July 2009 observed moderate bilateral first metatarsophalangeal joint degenerative osteoarthritis.  No other bony, articular or soft tissue abnormalities were identified at that time.  The examiner also noted radiographs in September 2013 indicating mild degenerative changes of the feet status post bilateral first metatarsophalangeal joint hemiarthroplasty/hallux valgus deformity repair.  The examiner noted that arthritis and bunion formation were consistent with a normal aging process and that it was less likely than not that the Veteran's claimed toe conditions were incurred in service or aggravated beyond the normal and natural aging process.  This opinion was based on the chronicity of the radiographs.  In addition, the examiner indicated the medical literature was silent for medical based scientific evidence that provided a sufficient nexus between arthritis of the toes and left knee patellofemoral syndrome.

In a September 2014 Board remand, the Board determined that the medical opinions provided were insufficient because they did not discuss the Veteran's in-service parachuting activities and claimed associated joint trauma.  In addition, the opinions did not properly address the aggravation prong of a secondary service connection claim.

In a January 2015 addendum opinion, the VA examiner opined that the Veteran's parachute activities caused only a left knee trauma and did not cause any further injuries to the ankles, hips or feet.  The examiner indicated that the actual left knee condition had not caused any aggravation of the hips, ankle, or foot conditions since the left knee condition had no pathophysiologic or anatomic correlation to those areas (has no effect on them) so as to cause those conditions or aggravation of them.

Following an additional remand in July 2015, the Veteran underwent additional VA examinations in December 2015. 
Regarding the hips, the examiner diagnosed bilateral myositis.  The Veteran indicated progressive pain in the hips for 12-15 years.  It was noted he was a full-time mailman, but he was now unable to walk long distances.  X-rays of the hips were taken and arthritis of DJD was not identified.  The x-rays demonstrated mild asymmetric widening of the symphysis with subchondral sclerosis and a vacuum phenomenon on the right side.  No other bony articular or soft tissue abnormalities were identified.  The sacroiliac and hip joints were shown to be well preserved.  As an impression, the examiner noted that the symphysis pubis findings were possibly secondary to an old traumatic event.  In regard to whether diagnosed myositis was at least as likely as not caused by in-service parachute jumping during service, the examiner indicated there was no evidence of DJD of the hip joints which might have been a result of multiple parachute jumps during active service.  The examiner explained the Veteran was currently presenting pain on anterolateral hip joint musculature, which has no etiological correlation with his assigned duty of parachute jumper while in service.  As to whether the Veteran's hip condition was aggravated by left knee patellofemoral syndrome, the examiner opined that there was no etiological or biomechanical correlation between his bilateral hip myositis and the left knee condition.  As such, she concluded myositis was not caused by or aggravated by the Veteran's service-connected left knee disability.

Regarding the feet, the examiner diagnosed DJD and hallux valgus.  She noted the Veteran's complaint of bilateral foot pain that got worse with walking.  As to whether it is at least as likely as not that any current bilateral foot disorder is related to the Veteran's service, to include parachute jumps or the March 1989 report of foot pain in the service treatment records, the examiner opined it was less likely than not.  Specifically, the screening note in March 1989 reported foot pain without a direct trauma.  In addition, the separation examination was normal indicating that the condition diagnosed, feet pain, was acute and transitory which improved with proper treatment given.  The examiner also noted that available imaging studies were positive for a generalized osteoarthritis condition at multiple joints including the non-weight bearing joints and that parachute jumps usually would not affect the non-weight bearing joints.  From this, the examiner concluded it was less likely than not that DJD in the Veteran's feet was caused by parachute jumping in service.  As to a relationship between the Veteran's foot conditions and his left knee disability, the examiner explained that the foot and knee conditions were not related pathophysiologically or anatomically to each other.  The examiner noted it was worth mentioning that the Veteran had worked with the postal service since 2006 in a job requiring long distance walking.

Regarding the ankles, the examiner diagnosed bilateral osteoarthritis.  The Veteran reported bilateral ankle pain for more than 15 years that had increased slowly but steadily and improved a few hours after waking in the morning.  The examiner opined that no evidence showed a bilateral ankle condition, including osteoarthritis during service.  In addition, he opined that imaging studies were positive for a generalized osteoarthritis condition at multiple joints including the non-weight bearing joints and parachute jumps would not usually affect the non-weight bearing joints.  He explained also that the ankle condition had an unrelated pathophysiology to the left knee condition and therefore there was no aggravation.

In April 2016, the RO pointed out that ankles are weight bearing joints and sought an addendum opinion.  In an April 2016 addendum, the examiner explained that a bone scan dated February 2013 was taken into consideration and was positive for a generalized osteoarthritis condition at multiple joints including the non-weight bearing joints such as "joints of the hands, wrists, shoulders."  He explained that the ankle joints were positive for the same type of non-traumatic osteoarthritis changes seen at the non-weight bearing joints.  As such, he concluded that the changes of the ankle joints are not secondary to the parachute jump events but rather to primary osteoarthritis that occurs with the aging process.

Initially, the Board finds that because the Veteran has been diagnosed with conditions in his ankles, hips and feet, disabilities of the ankles, hips and feet do not qualify for consideration as a Gulf War undiagnosed illness since DJD, hallux valgus, osteoarthritis and myositis are diagnosed conditions.  38 U.S.C.A. § 1117 (West 2014).  As such, presumptive service connection on that basis is not warranted.

Upon review of the evidence, the Board finds that the VA examination reports that were based on a review of the claims file and a direct examination of the Veteran's hips, ankles and feet together with the addendum opinions that were based on a complete review of the record are more probative than the opinion offered by Dr. N.A.O. regarding the Veteran's toes.  She did not indicate review of the claims file or that she personally examined the Veteran.  As previously discussed, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  

Overall, the preponderance of the evidence is against a finding that current disabilities, to include DJD or hallux valgus of the feet, osteoarthritis of the ankles and/or myositis of the hips had their clinical onset during service or are related to the Veteran's service-connected left knee disability.  Notably, on examination in December 2015, the Veteran claimed having experienced pain in his hips and ankles for at least 15 years, or beginning around 2000, almost a decade after separation from service.  In addition, treatment records do not show continuing treatment for concerns regarding the hips, ankles or feet from the time of service, or shortly thereafter, to the present.  Medical opinions clearly explain why the Veteran's arthritis is not related to impact injuries from parachuting as opposed to age-related arthritis.  As such, the Board finds that a nexus between service, to include parachuting activities in service, and the Veteran's current hip, ankle and feet conditions has not been shown.  In addition, the probative evidence of record is against a finding that the current disabilities in the Veteran's hips, ankles or feet were caused or aggravated by his left knee disability. 

The Board acknowledges the Veteran's belief that current disabilities in his hips, ankles and feet should be service-connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his hips, ankles and feet, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of disabilities such as DJD, osteoarthritis, myositis or hallux valgus requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether conditions of the hips, ankles or feet were caused by or are otherwise related to his military service or to his service-connected left knee patellofemoral syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claims for service connection.  In any event, the Board finds the adverse medical opinions of record to be the most probative evidence as they were made by medical professionals after a review of examination findings, medical records, and the Veteran's lay statements.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a bilateral ankle disability, a bilateral hip disability and a bilateral foot disability, the benefit of the doubt doctrine does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral foot disability is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


